/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     March 21, 2014

                                   No. 04-14-00018-CV

                          Damien HERRERA and Blaine Castle,
                                    Appellants

                                            v.

                              Judy STAHL and Sue Hensley,
                                      Appellees

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-05750
                       Honorable Michael E. Mery, Judge Presiding


                                     ORDER
       Appellant's opposed motion for extension of time to file brief is hereby GRANTED.
Appellant's brief is due on or before April 9, 2014.



                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court